Per Curiam. Robert L. Rockett, III and Terrick T. Nooner, by their attorney, have filed a motion for a rule on the clerk. We treat this motion for rule on the clerk as a motion for belated appeal. Their attorney, Joe Kelly Hardin, admits by motion that the record was filed two days before the judgment was entered due to a mistake on his part.  We find that such an error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. See our Per Curiam opinion In Re: Belated Appeals in Criminal Cases, 265 Ark. 964 (1979). The motion is, therefore, granted. A copy of this opinion will be forwarded to the Committee on Professional Conduct.